Case: 2:19-cv-04266-JLG-MRM Doc #: 10 Filed: 04/27/20 Page: 1 of 1 PAGEID #: 1193




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

ANTHONY BYRD,

                       Petitioner,               :   Case No. 2:19-cv-4266

       - vs -                                        District Judge James L. Graham
                                                     Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
      :
                 Respondent.


       ORDER ADOPTING REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought by Petitioner Anthony Byrd with the assistance of

counsel, is before the Court on the Magistrate Judge’s Report and Recommendations (ECF No. 9)

recommending that the Petition be dismissed. The Report was filed and served on March 31, 2020,

and Petitioner’s counsel was notified that any objections were required to be filed within fourteen

days, or by April 14, 2020. That time has now expired and no objections have been filed.

Accordingly, the Report (ECF No. 9) is ADOPTED. In accordance with its recommendation the

Petition is dismissed. Pursuant to Fed.R.Civ.P. 58, the Clerk shall enter judgment to that effect.

       Because reasonable jurists would not disagree with this conclusion, Petitioner is denied a

certificate of appealability and the Court certifies to the Sixth Circuit that any appeal would be

objectively frivolous and should not be permitted to proceed in forma pauperis.


Date: April 27, 2020                                 ___ s/James L. Graham____________
                                                     James L. Graham
                                                     United States District Judge



                                                 1
